Case 1:20-cv-01269-CMA-STV Document 39 Filed 02/12/21 USDC Colorado Page 1of5

Pro Se 3 (Rev. 12/16) The Defendant’s Answer to the Complaint

 

UNITED STATES DISTRICT COURT

Colony Insurance Company
Plaintiff(s)
(Write the full name of each plaintiff who is filing this complaint. If the
names of all the plaintiffs cannot fit in the space above, please write “see
attached” in the space and attach an additional page with the full list of
names.)
-V-

Bristlecone Montessori School

Ruthann Sherrier, Jessica Terrizzi Caldwell, R.W., a minor
individually and by and through his guardian and next
friend, Tina Satch, DOES 1-10
Defendant(s)

(Write the full name of each defendant who is being sued. If the names of
all the defendants cannot fit in the space above, please write “see
attached” in the space and attach an additional page with the full list of
names.)

 

for the
F L ED COURT
STATES DIS
District of UNITED ENVER, COLORADO

FEB 12 2021

Division JEFFREY P. COLWELL

Case No. Civil Action No. 20-cv-01269-CMA-STV

) (to be filled in by the Clerk's Office)

) me

)

) Jury Trial: (check one) Yes No

)

)

)

)

)

)

)

)

)

)

)

THE DEFENDANT’S ANSWER TO THE COMPLAINT

L The Parties Filing This Answer to the Complaint

Provide the information below for each defendant filing this answer or other response to the allegations in the

plaintiff's complaint. Attach additional pages if needed.
Name
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address

II. The Answer and Defenses to the Complaint

Page lt of 7

Ruthann Sherrier
910 Jones Street
Berkeley, Alameda
CA 94710

970 3899014

hyss75@gmail.com

 

 
Case 1:20-cv-01269-CMA-STV Document 39 Filed 02/12/21 USDC Colorado Page 2 of 5

Ruthann Sherrier’s response to Civil Case: 20-cv-01269-CMA-STV

2/7/21

| am responding to Colony Insurance Company’s Civil Action against Ruthann Sherrier - Civil
Case: 20-cv-01269-CMA-STV. .

Question 3. Ruthann Sherrier no longer lives in Park County, Colorado

Question 11. Denied - The Child R.W. was not bullied, sexually abused and assault while the
school was in session.

Question 12. Denied - In regards to the Underlaying Action the Plaintiff's accusations are false.
‘Question 13. Denied - In regards to the Underlaying Action the Plaintiff's accusations are false.
Question 13. Denied - In regards to the Underlaying Action the Plaintiff's accusations are false.

Question 17. Ms Sherrier has been served in the Underlaying Action.

th

 

 
Case 1:20-cv-01269-CMA-STV Document 39 Filed 02/12/21 USDC Colorado Page 3 of 5

Pro Se 3 (Rev. 12/16) The Defendant’s Answer to the Complaint

 

i. Certification and Closing

_ Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information, and
belief that this answer: (1) is not being presented for an improper purpose, such as to harass, cause unnecessary delay, or
needlessly increase the cost of litigation; (2) is supported by existing law or by a nonfrivolous argument for
extending, modifying, or reversing existing law; (3) the factual contentions have evidentiary support or, if specifically so
identified, will likely have evidentiary support after a reasonable opportunity for further investigation or discovery; and (4)
the answer otherwise complies with the requirements of Rule 11.

A. For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case-related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result in the
dismissal of my case.

Date of signing: 2/7/2021

Signature of Defendant Aba
Printed Name of Defendant iR UV th YG i 4} SS err CY

B. For Attorneys

Date of signing:

Signature of Attorney
Printed Name of Attomey
Bar Number

Name of Law Firm

Street Address

State and Zip Code
Telephone Number
E-mail Address

Page 7 of 7

 

 
Case 1:20-cv-01269-CMA-STV Document 39 Filed 02/12/21 USDC Colorado Page 4of5
Gase-1:20-cv-01269-CMA-STV Document 8, Filed 05/14/20 USDC Colorado Page 1 of1

“he 2) 4:25

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the
District of Colorado

 

COLONY INSURANCE COMPANY

 

Plaintiff(s)

y Civil Action No. 20-cv-01269-CMA-STV

BRISTLECONE MONTESSORI SCHOOL
RUTHANN SHERRIER, JESSICA TERRIZZI
CALDWELL, R.W., a minor, individually and
by and through his guardian and next friend,
Tina Satch, DOES 1-10

Nee! Ne Ne ee eet ee ee ee ee

 

Defendant(s)
SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address)

BRISTLECONE MONTESSORI SCHOOL, 272 N. Main St., Alma, CO 80420
RUTHANN SHERRIER, 437 Ansley Ave., Alma, CO 80420
JESSICA TERRIZZI CALDWELL, 180 Timber Ln., Breckenridge, CO 80424

R.W., a minor, individually and by and through his guardian and next friend, Tina
Satch, 1457 Bluestem Way, Fairplay, CO 80440

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: Jay R. Graif, Jennifer Kalvestran

Gust Rosenfeld PLC
1624 Market St. #202
Denver, CO 80202

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date: _05/14/2020 's/A.Hinojosa-Lavalle

Signature of Clerk or Deputy Clerk

 

pened

}

“tT
- ?

 

 
   

Bod . Mom a mo : qt 1 : eo 7
& he OOO EE eg AE, Ethan “oF Sa oo —— wy , ai o —,, a

a,
rae eee —" :

vk 3 bj F i .
rm berkeley cA NF . . 8 FEB 8 2021 PM7_L

 

 

oO
wo
o
>)
oO
a
© ~ i
S 4
_
g
oO : 4
3 .
1
age
tne om v erm Sree em ame ae tame MT merge nec ee A ME mine enna a aR Racine ages rrnme,  eTe w- “ i,
x “s | fo
“ 4
d
q a
a ~

Case 1:20-cv-01269-CN
\

 
